UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS

                                                 NO. 15-3191(E)

                                     CATHERINE CORNELL, APPELLANT,

                                                            V.

                                         ROBERT L. WILKIE,
                              SECRETARY OF VETERANS AFFAIRS, APPELLEE.

                                     BOBBY S. MOBERLY, INTERVENOR.

                Before DAVIS, Chief Judge, and GREENBERG and ALLEN, Judges.

                                                   ORDER

        On May 31, 2019, a panel of the Court granted intervenor Bobby S. Moberly's July 6, 2018,
application, pursuant to the Equal Access to Justice Act, 28 U.S.C. §2412(d), for an award of
attorney fees and expenses in the amount of $13,661.17. On June 3, 2019, Mr. Moberly filed a
supplemental EAJA application in the amount of $6,639.92, related to the work in defending his
primary EAJA application before the Court. On June 20, 2019, the Secretary filed a motion for
full-court consideration of the May 31, 2019, panel order. Further, on June 24, 2019, the Secretary
stated that he did not contest the supplemental EAJA application beyond the objections to the
primary EAJA application he had stated in his motion for full-court consideration.

        On August 16, 2019, the Court received notice that the intervenor had died on June 20,
2019; a copy of the death certificate accompanied the notice. Accordingly, on August 26, 2019,
the Court ordered Mr. Moberly's counsel to file within 30 days either a motion to substitute an
eligible individual for EAJA purposes or a response stating that no eligible EAJA substitute could
be located and describing efforts taken to seek a substitute. In this order the Court further held the
Secretary's motion for en banc review in abeyance.

       In his September 25, 2019, response, Mr. Moberly's counsel stated that, after discussions
with Mr. Moberly's son Larry, counsel had prepared a retainer agreement for the intervenor's
widow, the receipt of which was acknowledged. But "[s]ince that last communication there has
been no response to numerous emails and telephone calls, or a certified letter sent to the last known
address."1 The response continued:

       Based on the above and previous discussions with Larry Moberly, undersigned
       surmises that neither Mrs. Moberly or Larry Moberly are able or willing to serve as
       a substitute. Mrs. Moberly is reportedly too frail to do so. Larry Moberly had
       previously reported suffering from significant health issues, including a recent
       hospitalization, and that he has been consumed with the responsibilities of his

       1
           Response to Court's Aug. 26, 2019, order at 2.
           mother's care while also managing the affairs of his father's estate. He is likely
           unable or unwilling to further participate in this matter because of his current
           circumstances.2

        If the intended recipient of EAJA fees, here the intervenor, dies after a merits decision has
issued but before payment is made, a personal representative of the intervenor's estate or "any other
appropriate person"3 may be substituted for the purposes of prosecuting an EAJA matter.4

       Intervenor Moberly's counsel has stated, however, that a suitable substitute is not available.
The Court must therefore revoke its May 31, 2019, order awarding EAJA fees and dismiss the
EAJA application. The Court expresses its sympathy with intervenor's counsel, and acknowledges
the work done on this case. Under these circumstances, however, the Court has no alternative.

           Upon consideration of the foregoing, it is

           ORDERED that the Court's May 31, 2019, order granting an EAJA award is revoked. It is
further

       ORDERED that the Secretary's June 20, 2019, motion for full-court consideration is
dismissed as moot. It is further

           ORDERED that the July 6, 2018, EAJA application is dismissed. It is further

           ORDERED that the June 3, 2019, supplemental EAJA application is dismissed.



DATED: October 15, 2019                                                             PER CURIAM.




           2
               Id.
           3
               U.S. VET. APP. R. 43(a)(2).
           4
               See Phillips v. Shinseki, 581 F.3d 1358, 1367-68 (Fed. Cir. 2009) (citing Cohen v. Brown, 8 Vet.App. 5, 7
(1995)).



                                                             2